


Exhibit 10.66

 

ABBOTT LABORATORIES
UK APPROVED STOCK OPTION AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) a
UK Approved Option (the “Option”) to purchase a total of «NoShares12345» Shares,
at the price of $«Option_Price» per Share (the “Exercise Price”), such price
being not less than 100% of the fair market value of the Shares on the Grant
Date.

 

The Option is granted under the United Kingdom Share Option Plan (the “Plan”), a
sub-plan of the Program, and is subject to the provisions of the Plan, the
Program, the Program prospectus, the Program administrative rules, and the terms
and conditions set forth in this Agreement.  In the event of any inconsistency
among the provisions of this Agreement, the Plan, the provisions of the Program,
the Program prospectus, and the Program administrative rules, the Plan shall
control.

 

The terms and conditions of the Option granted to the Employee are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Plan.

 

(a)                                 Agreement:  This UK Approved Stock Option
Agreement.

 

(b)                                 Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(c)                                  Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Options or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Plan.

 

(d)                                 Disability:  Sickness or accidental bodily
injury, directly and independently of all other causes, that disables the
Employee so that the Employee is completely prevented from performing all the
duties of his or her occupation or employment.

 

(e)                                  Option:  The Non-Qualified Stock Option
granted pursuant to this Agreement.

 

(f)                                   Plan: The United Kingdom Share Option
Plan.

 

(g)                                  Program:  The Abbott Laboratories 2009
Incentive Stock Program.

 

(h)                                 Termination:  A severance of employment for
any reason (including Retirement) from the Company and all Subsidiaries.

 

--------------------------------------------------------------------------------


 

2.                                      Term of Option.  Subject to Sections 5
and 6, the Employee may exercise all or a portion of the vested Option at any
time prior to the 10th anniversary of the Grant Date (the “Expiration Date”);
provided that the Option may be exercised with respect to whole Shares only.  In
no event shall the Option be exercisable on or after the Expiration Date.  To
the extent the Option is not exercised prior to the Expiration Date (or any
earlier expiration of the Option pursuant to Sections 5 and 6), it shall be
canceled and forfeited.

 

3.                                      Vesting.  Subject to Rules C3-7 and D of
the Plan, the Option shall vest and become exercisable as follows:

 

(a)                                 on the first anniversary of the Grant Date,
one-third of the total number of Shares (rounded up) may be purchased;

 

(b)                                 on the second anniversary of the Grant Date,
two-thirds of the total number of Shares (rounded up) may be purchased; and

 

(c)                                  on the third anniversary of the Grant Date,
the Option may be exercised in full.

 

The vesting described above is cumulative, so that at each vesting date an
additional amount of Shares is available for purchase and remains available
until the Option’s Expiration Date or such earlier date determined pursuant to
Section 5 or 6 below.

 

4.                                      Exercise of the Option.  To the extent
vested, the Option may be exercised in whole or in part as follows:

 

(a)                                 Who May Hold/Exercise the Option.

 

(i)                                     General Rule - Exercise by Employee
Only.  During the lifetime of the Employee, the Option may be exercised only by
the Employee.

 

(ii)                                  Death Exception.  If the Employee dies,
then the Option may be exercised only by the executor or administrator of the
estate of the Employee.  Such person(s) shall furnish the appropriate tax
clearances, proof of the right of such person(s) to exercise the Option, and
other pertinent data as the Company may deem necessary.

 

(iii)                               Transferability.  Except as otherwise
provided by the Committee or its delegate, the Option is not transferable other
than by will or the laws of descent and distribution.  It may not be assigned,
transferred (except by will or the laws of descent and distribution), pledged or
hypothecated in any way, whether by operation of law or otherwise, and shall not
be subject to execution, attachment, or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the

 

2

--------------------------------------------------------------------------------


 

provisions hereof, and the levy of any attachment or similar process upon such
Option, shall be null and void.

 

(b)                                 Method of Exercise.  Subject to the
requirements of local law, the Option may be exercised only by delivery to the
designated employee or agent of the Company:

 

(i)                                     a written, electronic, or telephonic
notice of exercise, specifying the number of Shares with respect to which the
Option is then being exercised; and

 

(ii)                                  evidence to the satisfaction of the
Company that it has received or will receive as soon as practicable payment in
full of the Exercise Price for the Shares over which the Option is exercised by
one or a combination of the following;

 

(A)                     payment in cash or cleared funds;

 

(B)                     a copy of irrevocable instructions to a broker in
connection with a cashless exercise facility acceptable to the Company
authorizing the broker to deliver promptly to the Company the amount to pay the
Exercise Price by arranging for the sale of a sufficient number of Shares
acquired or to be acquired upon exercise of the Option to realize the Exercise
Price from proceeds of the sale of the Shares;

 

(C)                     the Employee authorizing the Company, the Subsidiary or
their authorized agent to collect the Exercise Price as soon as reasonably
practicable by arranging for the sale of a sufficient number of the Shares
acquired or to be acquired upon exercise of the Option (on the Employee’s behalf
and at the Employee’s direction pursuant to this authorization) to realize the
Exercise Price from proceeds of the sale of the Shares;

 

(D)                     the Employee authorizing the Company, the Subsidiary or
their authorized agent to collect the Exercise Price from the Employee by
deduction from salary or any other payment otherwise payable to the Employee;

 

plus, in each case, payment of the full amount of any Tax-Related Items in
accordance with Section 4(c) below.  In the event the Option is being exercised
by a person or persons other than the Employee, such person shall furnish the
appropriate tax clearances, proof of the right of such person or persons to
exercise the Option, and other pertinent data as the Company may deem necessary.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Payment of Taxes.

 

(i)                                     Regardless of any action the Company or
its Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Plan and legally applicable to the Employee or
deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including, but not limited
to, the grant, vesting or exercise of the Option, the issuance of Shares upon
exercise of the Option, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Employee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Employee has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, the Employee acknowledges that the Company and/or
its Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

 

(ii)                                  In the event the Plan loses Revenue
approval or the exercise of this Option is in circumstances which do not qualify
for tax favorable treatment, the Employee agrees to pay or to make adequate
arrangements to satisfy all Tax Related Items. The Tax Related Items may be
satisfied by one or a combination of the following:

 

(A)                         payment in cash or cleared funds;

 

(B)                         a copy of irrevocable instructions to a broker in
connection with a cashless exercise facility acceptable to the Company
authorizing the broker to deliver promptly to the Company the amount to pay the
Tax Related Items by arranging for the sale of a sufficient number of Shares
acquired or to be acquired upon exercise of the Option to realize the Tax
Related Items from proceeds of the sale of the Shares;

 

(C)                         the Employee authorizing the Company, the Subsidiary
or their authorized agent to collect the Tax Related Items as

 

4

--------------------------------------------------------------------------------


 

soon as reasonably practicable by arranging for the sale of a sufficient number
of the Shares acquired or to be acquired upon exercise of the Option (on the
Employee’s behalf and at the Employee’s direction pursuant to this
authorization) to realize the Tax Related Items from proceeds of the sale of the
Shares;

 

(D)                         the Employee authorizing the Company, the Subsidiary
or their authorized agent to collect the Tax Related Items from the Employee by
deduction from salary or any other payment otherwise payable to the Employee.

 

Unless the Employee makes arrangements satisfactory to the Company to pay the
amount of any Tax Related Items due prior to or at the time of exercise, the
Company may establish appropriate procedures to obtain payment of the Tax
Related Items due from the Employee in accordance with this Section 4(c)(ii).

 

(iii)                               If payment or withholding is not made within
90 days of the event giving rise to the Tax Related Items or such other period
as required under U.K. law (the “Due Date”), the Employee agrees that the amount
of any uncollected Tax Related Items shall (assuming the Employee is not a
director or executive officer of the Company within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934 (as amended)),
constitute a loan owed by the Employee to the Subsidiary, effective on the Due
Date.  The Employee agrees that the loan will bear interest at the then-current
Official Rate of the Revenue and it will be immediately due and repayable, and
the Company and/or the Subsidiary may recover it at any time thereafter by any
of the means referred to above.

 

(iv)                              The Employee understands that the Company may
refuse to deliver the Shares acquired under the Plan if the Employee fails to
comply with obligations in connection with the Tax Related Items delivering
other previously acquired Shares having a Fair Market Value approximately equal
to the amount to be withheld.

 

5.                                      Effect of Termination or Death on the
Option.  By accepting this Option grant, the Employee acknowledges that, except
as otherwise provided in this Agreement, in the event of Termination (whether or
not in breach of local labor laws), the Employee’s right to vest in the Option
under the Plan, if any, will terminate effective as of the date that the
Employee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law) and that the
Committee shall, acting fairly and reasonably, have the

 

5

--------------------------------------------------------------------------------


 

exclusive discretion to determine when the Employee is no longer actively
employed for purposes of this Option grant.

 

(a)                                 Termination Prior to First Anniversary of
Grant Date.  Termination before the first anniversary of the Grant Date will
terminate all rights under the Option, unless the Option vests and becomes
exercisable on or after the first anniversary of the Grant Date pursuant to
Sections 5(b), 5(c) or 5(d) below.

 

(b)                                 Termination Other than due to Retirement,
Disability or Death.  Subject to Section 6 below, in the event of Termination
other than due to Retirement, Disability or death, the Option shall be
exercisable to the extent permitted by Section 3 within three (3) months after
the Employee’s effective date of Termination.  To the extent the Option is not
exercised prior to the Expiration Date, it shall be deemed canceled and
forfeited.

 

(c)                                  Termination due to Retirement or
Disability.  Subject to Sections 5(d)(iii) and 6 below, in the event of
Termination due to Retirement or Disability, this Option shall become
immediately vested and exercisable on the date of termination. The Option shall
lapse upon the earlier of six (6) months after the Employee’s effective date of
Termination and the Expiration Date.  To the extent the Option is not exercised
before it lapses, it shall be deemed canceled and forfeited.

 

(d)                                 Death of the Employee.

 

(i)                                     Death During Employment.  Subject to
Section 6 below, in the event of the death of the Employee during employment,
this Option will vest in full and may be exercised before the earlier of twelve
(12) months after the Employee’s death and the Expiration Date; and provided
further that this Option may only be exercised by the executor or administrator
of the estate of the Employee.  To the extent the Option is not exercised before
it lapses, it shall be deemed canceled and forfeited.

 

(ii)                                  Death During the Three Month Period After
Termination other than due to Retirement, Disability or Death.  Subject to
Section 6 below, in the event of the death of the Employee during the three
(3) month period after Termination other than due to Retirement, Disability or
death referred to in Section 5(b) above, then the Option shall be exercisable to
the extent permitted by Section 3 for a three (3) month period after the date of
death, but in no event shall such Option be exercised on or after the Expiration
Date.  An Option shall only be exercised by the executor or administrator of the
estate of the Employee.  To the extent the Option is not exercised before it
lapses, it shall be deemed canceled and forfeited.

 

6

--------------------------------------------------------------------------------


 

(iii)                               Death During the Period After Termination
Due to Retirement or Disability.  In the event of the death of the Employee
after such Employee’s Termination due to Retirement or Disability as set forth
in Section 5(c) above, then the Option shall have become fully vested and
exercisable and may be exercised before the earlier of twelve (12) months of the
date of death and the Expiration Date.  An Option may only be exercised by the
executor or administrator of the estate of the Employee.  To the extent the
Option is not exercised before it lapses, it shall be deemed canceled and
forfeited.

 

6.                                      Effect of Certain Bad Acts.  The Option
shall be cancelled and forfeited immediately if, in the sole opinion and
discretion of the Committee or its delegate, acting fairly and reasonably, the
Employee:

 

(a)                                 engages in a material breach of the Code of
Business Conduct;

 

(b)                                 commits an act of fraud, embezzlement, or
theft in connection with the Employee’s duties or in the course of the
Employee’s employment;

 

(c)                                  wrongfully discloses secret processes or
confidential information of the Company or any of its Subsidiaries; or

 

(d)                                 to the extent permitted by applicable law,
engages, directly or indirectly, for the benefit of the Employee or others, in
any activity, employment or business which is competitive with the Company or
any of its Subsidiaries.

 

7.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Plan is not and shall not be
interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries;

 

(c)                                  entitle the Employee to any remuneration or
benefits not set forth in the Plan or this Agreement or other agreement; or

 

(d)                                 interfere with the ability of the Company or
its Subsidiaries to terminate the Employee’s employment at any time.

 

8.                                      Nature of Right.  In accepting this
Option grant, the Employee acknowledges that:

 

(a)                                 The grant of an Option under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive additional Options or other Plan Benefits, even if Options have been
granted repeatedly in the past.  Nothing contained in this Agreement is intended
to create or enlarge any other contractual obligations between the Company and
the Employee.  Future Option grants, if any, and their terms and conditions,
will be at the sole discretion of the Committee;

 

7

--------------------------------------------------------------------------------


 

(b)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(c)                                  the Employee is voluntarily participating
in the Plan;

 

(d)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

(e)                                  in consideration of the grant of the
Option, no claim or entitlement to compensation or damages shall arise from the
Option resulting from Termination of the Employee’s employment with Company or
its Subsidiaries (for any reason whatsoever and whether or not in breach of
local labor laws) and the Employee irrevocably releases the Company and its
Subsidiaries from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing or electronically accepting this Agreement, the
Employee shall be deemed irrevocably to have waived the Employee’s entitlement
to pursue such claim; and

 

(f)                                   neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Option, the amount
realized upon exercise of the Option or the amount realized upon a subsequent
sale of any Shares acquired upon exercise of the Option, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

9.                                      No Right of Compensation.  In accepting
this Option grant, the Employee acknowledges that neither this Option, Shares
issued upon its exercise, any excess of market value over Exercise Price, nor
any other rights, benefits, values or interest resulting from the granting of
the Option shall be considered as compensation for purposes of any pension or
retirement plan, insurance plan, investment or stock purchase plan, or any other
employee benefit plan of the Company or any of its Subsidiaries, and the Option
and the Shares subject to the Option are not intended to replace any pension
rights or compensation.  Unless expressly provided by the Company in writing,
any value associated with the Option is an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or its Subsidiaries and is outside the scope of the Employee’s
employment contract, if any, and shall not be deemed part of the Employee’s
normal or expected compensation or salary for any purpose, including, but not
limited to, for purposes of calculating any severance, resignation, redundancy,
dismissal or end-of-service payments, bonuses, long-service awards, pension or
retirement benefits or welfare benefits, or similar payments, and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any of its Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

10.                               Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Plan and the
Employee’s participation in the Plan.  The Employee’s denial and/or objection to
the collection, processing and transfer of personal Data may affect his or her
ability to participate in the Plan.  As such (where required under applicable
law), the Employee:

 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Employee’s behalf to a broker or other third party with whom the
Employee may elect to deposit any Shares acquired pursuant to the Plan.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.  Data processing will take place through electronic
and non-electronic means according to logics and procedures strictly correlated
to the purposes for which the Data is collected and with confidentiality and
security provisions as set forth by applicable laws and regulations in the
Employee’s country of residence.  Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought.  The Data will be accessible
within the Company’s organization only by those persons requiring access for
purposes of the implementation, administration and operation of the Plan and for
the Employee’s participation in the Plan.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Plan, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Plan.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

9

--------------------------------------------------------------------------------


 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Plan and the Employee’s
participation in the Plan.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

11.                               Compliance with Applicable Laws and
Regulations.  The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.

 

12.                               Code Section 409A.  The Option is intended to
be exempt from the requirements of Code Section 409A.  The Plan and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that the Option is subject to Code
Section 409A and this Agreement fails to comply with that section’s
requirements, the Company may, at the Company’s sole discretion, and without the
Employee’s consent, amend this Agreement to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

Although this Agreement and the benefits provided hereunder are intended to be
exempt from the requirements of Code Section 409A, the Company does not
represent or warrant that this Agreement or the benefits provided hereunder will
be exempt from or otherwise comply with Code Section 409A or any other provision
of federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Employee (or any other individual claiming a benefit
through the Employee) for any tax, interest, or penalties the Employee may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes pursuant to Code Section 409A.

 

13.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Option, the Employee’s participation in the Plan
or the Employee’s acquisition or sale of the underlying Shares.  The Employee is
hereby advised to consult with the

 

10

--------------------------------------------------------------------------------


 

Employee’s own personal tax, legal and financial advisors regarding
participation in the Plan before taking any action related to the Plan.

 

14.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Employee’s participation
in the Plan, on the Option and on any Shares acquired under the Plan, to the
extent the Company or its Subsidiaries determines it is necessary or advisable
in order to comply with local law or facilitate the administration of the Plan,
and to require the Employee to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.  The Employee agrees to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be required to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in the Employee’s country.  In
addition, the Employee agrees to take any and all actions as may be required to
comply with the Employee’s personal obligations under local laws, rules and
regulations in the Employee’s country.

 

15.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Employee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

16.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, acting
fairly and reasonably, shall have the power and authority to revise or strike
such provision to the minimum extent necessary to make it valid and enforceable
to the full extent permitted under local law.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*                                        
*                                         *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

12

--------------------------------------------------------------------------------
